Citation Nr: 1418768	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO. 08-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 20% for reconstruction right shoulder for recurrent dislocation with arthritis (shoulder disability) prior to October 1, 2010 (exclusive of periods of temporary total rating from December 16, 2009 to October 1, 2010).

2. Entitlement to a disability rating in excess of 30% for reconstruction right shoulder for recurrent dislocation with arthritis (shoulder disability) from October 1, 2010.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 13, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine that partially granted the Veteran's claim for an increased rating for a right shoulder disability.

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of 20 percent and 30 percent evaluations for the right shoulder disability do not constitute the maximum available benefits for the period on appeal.  Therefore, the claim for an increased evaluation for the right shoulder disability remains before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the Veteran's claim for an increased evaluation, the matter of unemployability due to service-connected disabilities has been raised by the record.  (See an August 2012 VA Form 8940.)  Subsequently, the RO granted a TDIU effective October 13, 2011, the date that the Veteran first met the minimum schedular requirements under 38 C.F.R. § 4.16(a).  However, as the rating period for consideration for the TDIU issue is from April 24, 2007, the date of the increased rating claim, the issue of whether a TDIU rating is warranted prior to October 13, 2011 remains for consderation.

The issue of entitlement to a TDIU prior to October 13, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is left hand dominant.

2. Prior to October 1, 2010, the Veteran's right shoulder disability was manifested by pain, weakness, stiffness, instability, recurrent dislocation of the scapulohumeral joint with guarding, and limitation of flexion to 80 degrees and abduction to 40 degrees.

3. From October 1, 2010 the Veteran's right shoulder disability has been manifested by pain, weakness, stiffness, instability, recurrent dislocation of the scapulohumeral joint with guarding, limitation of flexion to 80 degrees and abduction to 60 degrees, and intermediate ankylosis of the scapulohumeral articulation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for reconstruction right shoulder for recurrent dislocation with arthritis prior to October 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5203-5202 (2013).

2. The criteria for a disability rating in excess of 30 percent for reconstruction right shoulder for recurrent dislocation with arthritis from October 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5200 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in July 2007 and June 2008 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, private treatment records, Social Security Administration records, and lay evidence.  The Veteran was also offered a hearing before the Board, but declined.

Additionally, the Veteran's claim was remanded in May 2012 to schedule the Veteran for an appropriate VA examination and to allow the Veteran to identify any outstanding treatment records.  The record contains a May 2012 letter to the Veteran requesting that he identify any additional VA or private treatment he received for his right shoulder.  There is no indication that the Veteran identified any outstanding treatment records.  The record also reflects that a VA examination was completed on June 1, 2012 in accordance with the remand directive.  The examination contains adequate and sufficient results and findings on which to properly rate the Veteran's right shoulder disability.  As such, the Board finds that the May 2012 remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in July 2007, October 2010, July 2011, December 2011, and June 2012.  The January 2007 report reflects that the examiner did not specifically address the presence or absence of any weakness, fatigability, incoordination, or lack of endurance on repetition testing.  However the Board finds that the June 2012 examination adequately covered these symptoms as required by 38 C.F.R. §§ 4.40, 4.45.  Therefore, the VA examinations, taken as a whole, were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and the June 2012 VA examiner specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations as a whole.

The Board notes that in an April 2013 statement the Veteran asserted that his shoulder was getting worse and that he now had arthritis which caused a lot of pain and stiffness.  As discussed below, the Veteran's arthritis, pain, and stiffness were noted at the June 2012 examination.  The Veteran has not asserted that he experiences any increased ankylosis or bone deformities that would result in a higher rating under the applicable DCs.  Thus the Board finds the Veteran's statements concerning his shoulder symptoms have been contemplated on VA examination in June 2012, and are not any new assertions of worsening for which a new VA examination could reveal findings supportive of a higher evaluation.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Shoulder and arm disability ratings are found under 38 C.F.R. § 4.71(a), Diagnostic Codes (DC) 5200-5203.  Under DC 5200, a 20 percent rating is warranted for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating requires intermediate between favorable and unfavorable ankylosis of the minor scapulohumeral articulation.  A 40 percent rating requires unfavorable ankylosis of the minor scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2013).

Under DC 5201 (arm, limitation of motion of), a 20 percent rating for either the dominant or minor shoulder is assigned where arm motion is limited to shoulder level.  A 20 percent rating for the minor shoulder is assigned where limitation of motion is midway between the side and shoulder level.  A 30 percent rating for the minor shoulder is assigned where arm motion is limited to 25 degrees from the veteran's side.

Under DC 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor scapulohumeral joint with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires nonunion (a false, flail joint) of the minor humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a (2013).

Under DC 5203, malunion of a minor clavicle or scapula, or nonunion of a minor clavicle or scapula without loose movement, warrants a 10 percent rating.  A 20 percent rating requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  The 20 percent rating is the maximum rating available under DC 5203.  38 C.F.R. § 4.71a (2013).

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is equivalent to 90 degrees of shoulder flexion or abduction.  Id.

III. Rating Prior to October 1, 2010 (exclusive of periods of temporary total rating from December 16, 2009 to October 1, 2010).

For the period prior to October 1, 2010, the Veteran's right shoulder disability is rated as 20 percent disabling under 38 C.F.R. § 4.71(a), DC 5203-5202.  The Board also notes that the Veteran was granted service connection for a scar associated with his right shoulder disability with a separate 10 percent evaluation.  As the Veteran has not appealed the assignment of the 10 percent evaluation, the issue is not before the Board at this time and will not be addressed.

The evidence for this period consists mainly of VA treatment records and a July 2007 VA examination.  A September 2007 VA treatment report reflects that the Veteran's right shoulder pain was intensifying.  X-rays from July 2007 were negative for malunion or deformity but did show minimal subluxation of the glenohumeral joint.  A May 2008 VA treatment report reflects that the Veteran's right shoulder was limited to 150 degrees of flexion and 70 degrees of abduction.  A January 2009 report summarized the Veteran's physical therapy progress.  The report notes that in December 2008 the Veteran's right shoulder range of motion was limited to 91 degrees of flexion and 95 degrees of abduction.  In January 2009 the Veteran had 113 degrees of flexion and 77 degrees of abduction.  The Veteran reported that he could not raise his right arm over his head while receiving VA treatment in November 2009.  In December 2009 the Veteran underwent right shoulder surgery and was granted a temporary total rating until October 1, 2010.

A VA examination was conducted in July 2007.  The report reflects that the Veteran's right shoulder joint symptoms included giving way, instability, pain, stiffness, weakness, and episodes of locking.  No deformity or subluxation was noted.  The Veteran reported experiencing flare-ups every one to two months.  Physical examination revealed that the Veteran's right shoulder range of motion was limited to 80 degrees of flexion and to 40 degrees of abduction, due to pain.  There was no additional limitation of motion on repetitive use.  The examiner noted recurrent dislocations and guarding of all movements.  No bone loss was noted.  The shoulder disability was found to prevent the Veteran from participating in sports but otherwise had a mild to moderate effect on daily activities, and no effect on feeding, dressing, or grooming.  The examination report also indicates that the Veteran is left hand dominant.

An August 2008 substantive appeal reflects that the Veteran believed his shoulder was getting worse, and he asserted that he experienced painful motion beyond the range required for a higher disability rating.  In his May 2009 statement, the Veteran asserted that he experienced less range of motion and had developed arthritis of the right shoulder.  

Initially, the Board notes that there is no evidence of functional impairment comparable to ankylosis, even with consideration of pain on use, during this period.  The absence of functional impairment comparable to anylosis is established by the demonstrated range of motion of the right shoulder in degrees, with pain, on clinical examinations discussed above.  As such, DC 5200 is not for application.  Additionally, while there is evidence of recurrent dislocation, DC 5203 provides a maximum rating of 20 percent.  As the Veteran's right shoulder disability is already rated as 20 percent disabling for this period the Board will focus on DCs 5201 and 5202 as each of those codes provides for a potentially higher evaluation for the period prior to October 1, 2010.

The Board finds that an evaluation in excess of 20 percent prior to October 1, 2010 is not warranted.  Under DC 5201, a 30 percent disability rating is warranted for the non-dominant arm when the veteran is unable to raise the arm beyond 25 degrees.  As described at the July 2007 VA examination and the additional VA treatment reports during this period, at no point was the Veteran's right shoulder limited to 25 degrees of flexion or abduction.  The evidence reflects that at worst, the Veteran's range of motion was limited to 40 degrees of abduction and 80 degrees of flexion.  As such, a 30 percent rating is not warranted for this period under DC 5201.

The evidence also does not demonstrate that the Veteran symptoms included loss of head (flail shoulder), nonunion of (false flail joint), fibrous union, or malunion with deformity.  Under DC 5202, a 20 percent rating is warranted for recurrent dislocation characterized by frequent episodes and guarding of all movement.  As described in the July 2007 VA examination report, the Veteran does experience these symptoms.  However, a 20 percent rating represents the maximum schedular award under DC 5202 for these symptoms (guarding and recurrent dislocation).

In reaching the above conclusions, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the right shoulder joint under 38 C.F.R. §§  4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain that has intensified during the period on appeal, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  The Veteran himself acknowledged that he had movement, albeit painful movement, beyond the range required for a higher evaluation.  Additionally, while symptoms of weakness, stiffness, instability, and giving way were noted in the July 2007 examination report, the evidence also demonstrates that the Veteran's shoulder disability had mostly a mild effect on his activities of daily living at that time.  As such, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his service-connected right shoulder disability to warrant a higher rating for right arm restrictions under DC 5201 or DC 5202 prior to October 1, 2010.  Specifically, the evidence does not demonstrate that the Veteran's painful motion, or any weakness, instability, stiffness, or locking he may have experienced during his daily activities, resulted in a functional loss that more closely approximated an inability to raise his arm above 25 degrees, or ankylosis, prior to October 1, 2010.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, DC 5201.  As such, a higher disability rating is not warranted for this period.

Finally, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned prior to October 1, 2010, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


IV. Rating From October 1, 2010

For the period from October 1, 2010, the Veteran's right shoulder disability is rated as 30 percent disabling under 38 C.F.R. § 4.71(a), DC 5003-5200.

38 C.F.R. § 4.71(a), DC 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. § 4.45(f).  The evidence reflects that the Veteran has degenerative arthritis of the right shoulder, and has compensable limitation of motion, as further discussed below.

As described above, DCs 5201 and 5203 provide for a maximum schedular rating of 30 percent and 20 percent, respectively, for disability of the non-dominant upper extremity.  Therefore, the Board will limit its discussion to evidence pertinent to DCs 5200 and 5202, as these codes provide a potentially greater (above 30 percent) schedular disability rating.

During this period, the Veteran has asserted that his right shoulder pain has increased, as well as his limitation of motion.  Specifically, in a December 2011 statement the Veteran asserts that his range of motion is limited to less than shoulder height.  He also reports that he cannot put things on top shelves and that his arm aches by the end of every day.  The Veteran reiterates that his shoulder is getting worse in an April 2013 statement, reporting that his pain has intensified.

VA treatment from this period reflects that the Veteran continued to be treated for shoulder problems and was diagnosed with frozen shoulder in January 2011.  Range of motion testing found in treatment reports from November 2010 to January 2012 reflect that at worst the Veteran was limited to 70 degrees of abduction and 90 degrees of flexion.

The Veteran also underwent several VA examinations during this period.  The October 2010 examination report reflects that the Veteran experienced pain, stiffness, weakness, decreased speed of motion, and flare-ups occurring weekly and lasting one to two days.  Range of motion testing revealed limitation of flexion to 120 degrees and abduction to 70 degrees.  Evidence of painful motion was observed, however, no additional limitation occurred after repetition.  No residuals of bone damage were reported and x-rays showed mild degenerative changes.  The examiner also noted no history of trauma to the muscles.

VA examination was conducted in July 2011.  The examination report reflects that the Veteran experienced pain, instability, weakness, stiffness, incoordination, decreased speed, locking, and weekly flare ups.  No episodes of subluxation or dislocation were reported.  Physical examination revealed no loss of bone or recurrent dislocations, however guarding of movement and deformity were noted.  Range of motion testing revealed flexion limited to 80 degrees and abduction limited to 90 degrees.  No additional limitations were observed after repetition and no joint ankylosis was observed.  However, the examiner did note muscle fasciculation during range of motion testing.  X-rays from October 2010 revealed no malalignment or acute bony injury.  The examiner also noted that the Veteran's shoulder disability had a moderate effect on chores, shopping, and recreation; a severe effect on exercise and sports; and a mild effect on travelling, bathing, dressing, driving, and grooming.

Another VA examination was conducted in December 2011.  The report reflects that the Veteran denied flare-ups but reported that he had constant pain and difficulty with bathing, dressing, reaching, and lifting.  Physical examination revealed that the Veteran's right shoulder was limited to 140 degrees of flexion and 95 degrees of abduction, with the same results after repetition.  No additional limitation was noted after repetition.  The examiner did indicate that the Veteran experienced weakness, incoordination, and pain of the right shoulder.  Recurrent dislocation with guarding of all movement was also recorded.  No ankylosis was observed.

A final VA examination was conducted in June 2012.  The report reflects that the Veteran endorsed flare-ups.  Physical examination revealed range of motion limited to 90 degrees of flexion and 90 degrees of abduction with the same results following repetition.  The examiner noted additional limitation in range of motion after repetition as well as weakened movement, incoordination, and painful motion.  Ankylosis of the glenohumeral articulation limited abduction to 60 degrees; the Veteran could reach his mouth and head.  Instability and recurrent dislocation with guarding were also noted.  X-rays from July 2011 revealed no acute fracture dislocation.  

The Board finds that the Veteran's 30 percent disability rating should be continued for this period.  As described, the evidence demonstrates that the Veteran did not experience any flail shoulder, false flail joint, or fibrous union during the period.  The evidence also reflects that the Veteran experienced favorable ankylosis with abduction limited to 60 degrees.

Furthermore, the Board has once again considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§  4.40 and 4.45.  The March 2013 rating decision granting a 30 percent disability rating reflects that the increased rating was granted after consideration of the Deluca factors.  Specifically, the RO determined that while the Veteran experienced favorable ankylosis of the scalpulohumeral articulation with abduction limited to 60 degrees, he lost some of that range on repeated use, as described by the June 2012 VA examiner.  As such, the RO determined that the Veteran's disability more closely approximated ankylosis of the scalpulohumeral articulation that was intermediate between favorable and unfavorable.  The Board agrees with this conclusion.

However, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his service-connected right shoulder disability to warrant a higher rating for right arm restrictions under the applicable diagnostic codes for this period.  As described, range of motion testing during this period revealed that at worst, the Veteran was limited to 60 degrees of abduction and 80 degrees of flexion.  The Veteran was also able to complete repetitive range of motion testing at each VA examination.  While the Veteran does report pain, weakness, incoordination, guarding, and stiffness, he has not asserted that he experiences unfavorable ankylosis limiting him to 25 degrees of abduction, only that he cannot raise his arm above shoulder height.  The Board notes that the limitation of motion has had a mild to severe effect on the Veteran's daily activities, however, this is to be expected given the inability to lift or reach over his head.  The Board therefore finds that the functional impairment of the Veteran's right shoulder is contemplated by a 30 percent rating and does not more closely approximate unfavorable ankylosis of the scalpulohumeral articulation.

Finally, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned from October 1, 2010, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VI. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right shoulder disability is specifically contemplated by the schedular rating criteria.  The Veteran's right shoulder disability has been manifested by degenerative arthritis, weakness, painful motion, stiffness, guarding, ankylosis, recurrent dislocation, and compensable limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5200, 5201, 5202, 5203.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate.


ORDER

Entitlement to a disability rating in excess of 20% for reconstruction right shoulder for recurrent dislocation with arthritis (shoulder disability) prior to October 1, 2010 (exclusive of periods of temporary total rating from December 16, 2009 to October 1, 2010) is denied.

Entitlement to a disability rating in excess of 30% for reconstruction right shoulder for recurrent dislocation with arthritis (shoulder disability) from October 1, 2010 is denied.


REMAND

After review of the claims file, the Board finds that additional development is required prior to adjudication of the Veteran's claim for entitlement to a TDIU prior to October 13, 2011.

As noted in the Introduction, during the pendency of the Veteran's claim for an increased evaluation, he asserted that his service-connected disabilities render him unemployable.  (See the August 2012 VA Form 8940.)  The RO granted entitlement to a TDIU effective October 13, 2011, the date the Veteran first met the minimum schedular requirements under 38 C.F.R. § 4.16(a).  However, a Rice-type TDIU claim, when raised by the record, is before the Board as a component of his claim for an increased evaluation.  Rice, supra.  Since the Rice-type TDIU claim is considered a component of the Veteran's claim for an increased evaluation, if granted, the effective date of the TDIU award may be assigned from April 24, 2007, the date of the Veteran's claim for an increased rating.

In light of the above, the TDIU claim before the Board is the Rice-type TDIU which is a component of his claim for an increased evaluation that was perfected to the Board in August 2008.

The Veteran's Rice-type TDIU claim for the period prior to October 13, 2011 has not been adjudicated in the first instance by the RO.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the RO in the first instance, to include consideration of whether such is warranted (prior to October 13, 2011) during the pendency of the Veteran's claim for an increased evaluation filed in April 2007.  In this regard, the Board finds that a retroactive clinical opinion as to whether the Veteran's then service-connected disabilities, considered in combination, precluded substantial gainful employment would be useful in adjudicating entitlement to a TDIU prior to October 13, 2011.

The record is also negative for an indication that the Veteran received notice of the criteria necessary to substantiate a claim following his submission of the August 2012 VA Form 8940.  As such, the Veteran should be provided with adequate notice of the criteria necessary to substantiate the claim for TDIU prior to October 13, 2011.  Also, in developing and adjudicating the Veteran's TDIU claim, the VA must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 38 C.F.R. § 4.16(b) .

Accordingly, the issue is REMANDED for the following action:

1. The RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU prior to October 13, 2011.  

2. Forward the Veteran's claims folder to an appropriate clinician for review and to provide a retractive opinion as to whether it is at least as likely as not that the Veteran's then service-connected disabilities precluded substantial gainful employment consistent with his college education and occupational experience as a Counselor at any time since April 24, 2007 to October 13, 2011.  Rationale must be provided for the opinion proffered.

3. Thereafter, complete any additional evidentiary development necessary to adjudicate the claim of entitlement to TDIU at any time during the rating period from April 24, 2007 to October 13, 2011.

4. After undertaking any other development deemed appropriate, the RO should adjudicate entitlement to a TDIU at any time during the rating period on appeal from April 24, 2007 to October 13, 2011.  The RO must consider, if appropriate, whether referral of the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b) (2013) is warranted.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


